Exhibit First Guaranty Announces Second Quarter Earnings for 2008 For Immediate Release August 13, 2008 Hammond, LouisianaFirst Guaranty Bancshares, Inc., an $802.6 million bank holding company, announced second quarter earnings for 2008. Consolidated net income for second quarter 2008 totaled $2.1 million with year-to-date income totaling $4.5 million.As of June 30, 2008, the year-to-date return on average assets (ROAA) and return on average equity (ROAE) were 1.14% and 13.06% respectively, compared to 1.46% and 17.01% as of June 30, 2007.For the second quarter 2008, the return on average assets (ROAA) and return on average equity (ROAE) were 1.10% and 12.38% respectively, compared to 1.52% and 17.42% for the second quarter 2007. First Guaranty Bancshares, Inc. (the “Company”) is a Louisiana corporation. On July 27, 2007, First Guaranty Bancshares, Inc. became the holding company for First Guaranty Bank. First Guaranty Bank (“Bank”) is a state chartered commercial bank with 18 full service banking facilities located in southeast, southwest and north Louisiana. The Bank was organized under Louisiana law under the name Guaranty Bank and Trust Company in 1934 and changed its name to First Guaranty Bank in 1971. Deposits are insured up to the maximum legal limits by the FDIC.
